Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 27, 2017

                                     No. 04-17-00432-CV

                  IN THE INTEREST OF A.G.G. ET AL., CHILDREN,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00058
                        Honorable Norma Gonzales, Judge Presiding


                                        ORDER
      The appellant’s motion for extension of time to file brief is granted.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court